Affirmed and Memorandum Opinion filed November 19, 2015.




                                           In The

                       Fourteenth Court of Appeals

                                  NO. 14-14-00504-CR

                       LUCIOUS RAY JOHNSON, Appellant
                                              V.
                          THE STATE OF TEXAS, Appellee

                      On Appeal from the 176th District Court
                              Harris County, Texas
                          Trial Court Cause No. 263473

                   MEMORANDUM                          OPINION


       Appellant Lucious Ray Johnson appeals from the trial court’s denial of his
motion for post-conviction DNA testing.1 Appellant’s appointed counsel filed a
brief in which he concludes the appeal is wholly frivolous and without merit. The
brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by
       1
          See also Johnson v. State, No. 14-06-00317-CR, 2007 WL 925704 (Tex. App.—
Houston [14th Dist.] Mar. 29, 2007)(mem. op.) (not designated for publication) (affirming trial
court’s denial of appellant’s motion for post-conviction DNA testing).
presenting a professional evaluation of the record and demonstrating why there are
no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13
(Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Jamison, McCally and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2